Title: To John Adams from Craig Ritchie, 5 July 1798
From: Ritchie, Craig
To: Adams, John



ante 5 July 1798

For the President, the Senate, and the House of Representatives of the United States of America.
The Address and Memorial of Sundry Inhabitants of the Town of Canonsburgh and its vicinity in the county of Washington County in the State of Pennsylvania,
Respectfully Sheweth
That we Sincerely regret that any circumstances should have given any Foreign Government ground to belive; that, when the safety of the Government, Liberty, Independance or prosperity of the United States is menaced, there can be a division of opinion among the people of America; that this people so happy under a Constitution and Administration of their own choice will ever seek the shelter of a Foreign power: or that such belief, so injurious to the true Sentiments of the American people should be avowed by a foreign Government, as a motive to unjust vexation, and a mean of Accomplishing further oppression, and establishing a Foreign influence against our own Government, altogether inconsistent with our happiness as a people and our Independance as a Nation.
We have seen with Sincere pleasure that no effort to obtain Justice and peace from France has been left untried, which Justice, Candour, liberality, and affection to that Nation Could have dictated. If Justice be refused, and if peace be obtainable, only on terms disgraceful to National Virtue, and inconsistent with National Independance by Concessions which, as not founded on Right, and extorted only by force, instead of Securing peace, must invite rapacity, and end in Slavery. We trust that Spirit which resisted the usurping power of Britain is yet alive in America to resist usurpation from any Nation. And having Confidence in those to whose management we have Committed our National Interests, we pledge ourselves to support their measures, by a Cordial attention to every duty incumbent on Citizens of a Free and independant Republic.—
Craig RitchieJames MorrisonJas. BricelandJohn Menteith[80 others]